Citation Nr: 9924169	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  89-18 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to June 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
currently diagnosed MS to symptomatology that occurred during 
his period of active service.


CONCLUSION OF LAW

The veteran's multiple sclerosis was incurred in active 
service.  38 U.S.C.A. §§ 1155, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for MS.  
His claim is well grounded, meaning it is a plausible claim.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.  Service 
incurrence will be presumed for MS if manifest to a 
compensable degree within 7 years after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran service medical records do not show a diagnosis 
of MS while in service.  However, these records do indicate 
that the veteran experienced eye problems while in service.  
In December 1943, the veteran requested a medical 
consultation due to complaints of diplopia.  The physician 
noted that the veteran gave a history of double vision when 
looking up, down, right and left.  Upon further examination, 
he was diagnosed astigmatism, mild left hyperexotropia with 
poor binocular vision and paralysis of ocular of the partial 
left superior oblique.  The veteran was ultimately discharged 
due to this disability.

Private medical evidence shows that the veteran's MS began 
while in service.  William H. Raino, M. D. reviewed the 
veteran's records, including a portion of the service medical 
records, and wrote to the veteran in November 1998 that "it 
was quite likely that the double vision that you experienced 
while you were in the military was the initial onset of your 
MS."  Harry O. Cole, M.D. wrote in October 1998 to the 
veteran "it is apparent from the information provided to me 
at the time of your neurosurgical examination in 1992 that 
you began having symptoms related to multiple sclerosis at 
age 24 or 25.  That is when you developed the double 
vision."  He goes on to state, "it would be my opinion that 
the multiple sclerosis first occurred while you were in the 
military."

The medical evidence thus establishes that the veteran has a 
current diagnosis of MS and that its first manifestations 
occurred during service.  Therefore, as the record contains 
two clear medical opinions relating the veteran's current MS 
to symptomatology that first appeared during the veteran's 
period of active service, it is the decision of the Board 
that the veteran's disease was incurred during active 
service.  Therefore, service connection for this disability 
is established.


ORDER

Service connection for multiple sclerosis is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

